United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 18, 2005
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 04-50183
                         Summary Calendar


LINDY RAY MATTHEWS,

                                           Plaintiff-Appellant,

versus

CHARLES SPEIER, Division Director; BETTIE WELLS, Agent,
DPO Central Parole Supervision; OTHERS, ADDRESS UNKNOWN;
MARIA RAMIREZ, Supervisor DPO, San Antonio I,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A:03-CV-243-JN
                        - - - - - - - - - -

Before DAVIS, SMITH and DENNIS, Circuit Judges


PER CURIAM:*

     Lindy Ray Matthews, a federal prisoner (# 97243-079), appeals

the district court’s order granting the defendants’ motion for

summary   judgment,   based   on   the   applicable   two-year     Texas

limitations statute, in this 42 U.S.C. § 1983 civil rights action

challenging Matthews’s prior state custody.

     In his pro se complaint, which was filed in April 2003,

Matthews alleged that he was falsely imprisoned for 10 months

during 1996 and 1997, after the defendants failed to notify him of

the revocation of his “blue warrant,” which had been issued an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50183
                                - 2 -

executed in 1996 based on Matthews’s alleged violation of the terms

of his state parole.

     The district court did not err in granting summary judgment to

defendants on the ground that Matthews’s claim was barred by the

applicable   Texas   limitations   statute.   The   summary-judgment

evidence reflected that Matthews’s claim had accrued by late 1998,

by which time Matthews’s parole officer had informed him that the

blue warrant had actually been revoked in May 1997, 10 months

before Matthews was initially informed of the revocation and

released on bond.    See Jacobsen v. Osborne, 133 F.3d 315, 319 (5th

Cir. 1998); Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

The limitations period expired two years after the claim accrued in

late 1998.   Hitt v. Connell, 301 F.3d 240, 246 (5th Cir. 2002).

Matthews was not entitled to state-law tolling for “fraudulent

concealment,” because he was aware of the facts necessary to know

that the claim existed.   See Booker v. Real Homes, Inc., 103 S.W.3d
487, 493 (Tex. Ct. App. 2003).

     The district court did not abuse its discretion in denying

Matthews’s motion for appointment of counsel, see Jackson v. Dallas

Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986); his motion to

compel discovery, see King v. Dogan, 31 F.3d 344, 346 (5th Cir.

1994); and his motion for leave to amend his complaint.     See Ashe

v. Corley, 992 F.2d 540, 542 (5th Cir. 1993).

     The judgment of the district court is AFFIRMED.